Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification at p. 18, replace the paragraph which occupies lines 22-29 with the following paragraph: 
"Additional information regarding connectors that may be used in conjunction with the approaches described herein is provided in the following commonly owned and concurrently filed U.S. patent applications which are incorporated herein by reference: U.S. patent application Ser. No. 61/710,077, having the title "Optical Connector" and identified by Attorney Docket Number 70228US002; U.S. patent application Ser. No. 62/642,629, having the title "Optical Connector with Tilted Mirror" and identified by Attorney Docket Number 78847US002; U.S. patent application Ser. No. 62/239,996, having the title "Optical Ferrules and Optical Ferrule Molds" and identified by Attorney Docket Number 75985US002." 

In claim 4, line 10, delete the instance of "optical" which immediately precedes "cradle".

Explanation:  Regarding the specification, the examiner's amendment replaces the paragraph identified on p. 18 with the same paragraph presented in the 6/17/2022 amendment, except for removing "[0086]" and replacing the semicolon at the end with a period.  The instructions in the 6/17/2022 amendment refer to paragraph [0086] but this appears to be based on the numbering within application publication US 2021/0247574 A1.  The examiner's amendment is intended to provide more precise instructions, since the specification in the file wrapper does not have paragraph numbers.
	Regarding claim 4, the examiner's amendment removes the term "optical" since earlier parts of claim 4 referred simply to "cradle" and not "optical cradle".








/Michael Stahl/Primary Examiner, Art Unit 2874